RESPONSE TO APPLICANT’S AMENDMENT

1.  Applicant's amendment, filed 05/23/2022, is acknowledged.
      
2.  Claims 41-65 are pending.

3.  Claims 41-60 stand withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention.  

4.  Claims 61-65 are under consideration in the instant application as they read on a composition or a kit comprising a dose of anti-PD-1 antibody and a dosage of an anti-CTLA4 antibody and the species comprising a dose regimen of an anti-PD-1 antibody at 200mg of an anti-PD-1 antibody and 50 mg of an anti-CTLA4 antibody, wherein the anti-PD-1 antibody is administered once every three weeks and the anti-CTLA4 antibody is administered once every six weeks, and melanoma as the specific cancer, 8D2H2L2 variant 1, wherein position 18 is I (Ile) as a particular anti-CTLA4 antibody (Table on Page 21, 8D2H2L2 Variant 1 comprising SEQ ID NOs: 98 and 47).
 
 5.  The following new grounds of rejection are necessitated by the amendment submitted 05/23/2022.

6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claims 61- 65 stand rejected under 35 U.S.C. 103 as being unpatentable over in view of  US 20160340428 in view of  Clinical Trials Study NCT02142738 or Garon et al (Journal of Thoracic Oncology Vol. 12 No. 1S, January 2017, Astract # P3.02c-030) Keytruda.  Revised: 10/2016 and further in view of US Pat. 10449251 and Fasanmade et al. (Eur J Clin Pharmacol (2009) 65:1211–1228) and Mould et al (BioDrugs. 2010 Feb 1;24(1):23-39).

The `428 publication teaches an anti-PD-1 antibody, including pembrolizumab [0088] (comprising the claimed SEQ ID NOs 7-12)  with an anti-CTLA-4 antibody composition each administered at a flat dose of 50 or 200 mg without regard to the patient’s weight [0116].  The `428 publication teaches that the therapeutically effective dose of the anti-PD-1 antibody includes 200 mg [0117].  Further the `428 publication teaches that the effective dosage of the anti-CTLA-4 antibody is a flat dosing (not a bodyweight based dosing) which includes about 60 mg, about 80 mg, about 100 mg  [0120].  The `428 publication teaches methods for treating a melanoma tumor in a subject in need thereof comprising administering to the patient:  (a) an anti-PD-1 antibody or an antigen-binding portion thereof that binds specifically to a human PD-1; and (b) an anti-CTLA-4 antibody (see published claim 1). Further, the `428 teaches and claims kits for treating a patient afflicted with a melanoma tumor, the kit comprising: (a) a dosage ranging from 0.1 to 10 mg/kg body weight of an anti-PD-1 antibody or an antigen-binding portion thereof; (b) a dosage ranging from 0.1 to 10 mg/kg body weight of an anti-CTLA-4 antibody; and (c) instructions for using the anti-PD-1 antibody and the anti-CTLA-4 antibody in the method of claim 1 (published claim 47).  The `428 teaches that the kits also comprising instructions for using the anti-PD-1 antibodies and the anti-CTLA-4 antibodies [0015], [0125], [0127]. The `428 teaches that the term “about” encompasses a range of up to 20% variation [0055].  The `428 publication provides example for flat dose of a 60 kg person and a 100 kg person would receive the same dose of the composition (e.g., 240 mg of an anti-PD-1 antibody and 80 mg of an anti-CTLA-4 antibody in a single fixed dosing formulation vial containing both 240 mg of an anti-PD-1 antibody and 80 mg of an anti-CTLA-4 antibody (or two fixed dosing formulation vials containing 120 mg of an anti-PD-1 antibody and 40 mg of an anti-CTLA-4 antibody, etc.)) [0042].  The `428 publication teaches that the term “about” can mean a range of up to 20%, for example about 3 mg can include any number between 2.4 mg and 3.6 mg [0055].

Keytruda teaches use the dosage and administration of pembrolizumab for melanoma is 2 mg/kg every 3 weeks (see section 2.2), for NSCLC and HNSCC is 200 mg every 3 weeks (sections 2.3 and 2.4).

The `738 study teaches the use of MK-3475 (aka pembrolizumab comprising claimed SEQ ID NOs:7-12) 200 mg, administered as intravenous (IV) infusion on Day 1 of each 21-day cycle for up to 35 cycles or until documented PD in the treatment of Non-Small Cell Lung Cancer (NSCLC).

Garon et al teaches the use of a 20-mg Fixed dose of pembrolizumab for the treatment of advanced Non-small cell lung cancer (NSCLC).  Population pharmacokinetics (popPK) modeling suggested weight-based or fixed pembrolizumab doses could maintain exposures within the established safety/efficacy bounds. Fixed dose advantages include increased convenience, reduced dosing error risk, and less discarded product. Pembrolizumab 200 mg Q3W was evaluated in the KEYNOTE-024 study of pembrolizumab versus platinum-doublet chemotherapy for treatment-naive advanced NSCLC with PD-L1 TPS >50% (NCT02142738).

The reference teachings differs from the claimed invention only in the recitation that of 50 mg of the anti-CTLA4 antibody,  8D3H2L2, wherein the methionine at position 18 in the VH of is substituted with leucine in claims 62 and 64. 

The `251 patent teaches and claims a pharmaceutical compositions comprising a monoclonal antibody or antigen binding fragment thereof and at least one of a pharmaceutically acceptable carrier and an excipient, wherein the monoclonal antibody or antigen binding fragment thereof binds to human CTLA4 and comprises a heavy chain variable region and a light chain variable region, wherein (a) the heavy chain variable region comprises: an HCDR1 comprising the amino acid sequence of SEQ ID NO: 27- GFTFSDNW, an HCDR2 comprising the amino acid sequence of SEQ ID NO: 28- IRNKPYNYET, and an HCDR3 comprising the amino acid sequence of SEQ ID NO: 29- TAQFAY; and (b) the light chain variable region comprises: an LCDR1 comprising the amino acid sequence of SEQ ID NO: 30- ENIYGG, an LCDR2 comprising the amino acid sequence of SEQ ID NO: 31- GAT, and an LCDR3 comprising the amino acid sequence selected from SEQ ID NO: 32- QNVLRSPFT, SEQ ID NO: 33, and SEQ ID NO: 34 (see issued claim 12), wherein the monoclonal antibody binds to human CTLA4 and comprises the heavy chain variable region of SEQ ID NO: 14 and the light chain variable region of SEQ ID NO: 16, wherein the methionine at amino acid position 18 of SEQ ID NO: 14 is substituted with leucine (see patented claim 16) in the treatment of a tumor in a human (patented claim 13) including melanoma (patented claim 18), wherein the monoclonal antibody binds to human CTLA4 and comprises the heavy chain variable region of SEQ ID NO: 14 and the light chain variable region of SEQ ID NO: 16, wherein the methionine at amino acid position 18 of SEQ ID NO: 14 is substituted with leucine (patented claims 18).  The `251 patent teaches  anti-CTLA-4 antibodies, 8D2/8D2 ( Re ) , 8D2H1L1 (humanized) , 8D2H2L2 (humanized), 8D2H3L3 (humanized), 8D2H2L15 (humanized), and 8D2H2L17 (humanized (see col., 3, lines 30+ and Table 2).   Example 10 discloses a dose of 20 mg/kg.

Fasanmade et al. teaches that the availability of two randomized clinical trials in the same patient population allowed a thoroughly developed population PK analysis of infliximab in patients with UC. A two-compartment PK model provided reliable PK parameter and covariate effect estimation for infliximab (see page 1221, under Discussion, 1st ¶). Fasanmade et al. uses population pharmacokinetics for Infliximab concentration-time data were analyzed using NONMEM (Version VI, Level 1; ICON Development Solutions, Ellicott City, MD, USA) (see abstract, page 1213, right col., top ¶ and 1st ¶ under Population pharmacokinetic model development). Fasanmade et al teaches univariate models including weight on CL (clearance), weight on V2 (volume of distribution for the peripheral compartment) and weight on V1 (volume of distribution for the central compartment). Table 4 shows the impact of some of the covariates on the OFV of population PK model when each covariate was tested on each of the PK parameters. Fasanmade et al. teaches that it is apparent from the final model that body size is an important determinant of infliximab exposure. Body weight influences V1 (with a power factor of 0.54) but not CL. A limitation in this analysis to exploring a variety of body size parameters was the absence of patient height data. This prevented a precise computation of body-size parameters such as body mass index, lean body weight, or body surface area (page 1222, right col., top ¶). Fasanmade et al teaches that a body weight-adjusted dosing (as is approved for infliximab) is necessary to allow equivalent exposure among all patients to mitigate a possible weight-related influence of infliximab exposure (p 1223, left col, top ¶). Fasanmade teaches modeling the effect of weight on antibody clearance. (1220, Table 4). 

Mould et al teach that there are several potential dose regimens that can be employed for mAbs: (i) a flat dose, where subjects all receive the same dose; (ii) an individualized dose, which usually involves a bodyweight or BSA-based dose; and (iii) a Bayesian individualized dose, where the dose is adjusted using a nomogram or the subject’s individual concentration or response measurement (see section 3.2).  Mould et al teach that for drug X, where weight was not an important predictor of clearance, a flat dose provides a uniform drug exposure (AUC= 83.6 mg* day/L) seen by a single curve in figure 5a. When weight-based dosing was considered for drug X, AUC for heavier subjects increased, as drug clearance was independent of weight (figure 5b). Conversely, for drug Y where weight does affect clearance, AUC decreased with weight when a flat dose was used (figure 5c) and can be ‘normalized’ by giving a weight-based (e.g. 0.5 mg/kg) dose (figure 5d) (see section 3.2). Mould et al point that Wang et al. compared flat dosing to body size-based dosing for several approved mAbs. This work suggests that the choice between a flat or body size-based dose is dependent on the pharmacokinetic behavior of each mAb and the pharmacokinetic variability. Mould presents Table I, which indicates that eleven of the twenty-six listed monoclonal antibodies have been used with flat dosing. (pages 25-26). Table I shows a listing of the reported pharmacokinetics and the effect of bodyweight on clearance for may marketed mAbs. 

Mould, along with Fasanmade, demonstrates that not only were the criteria for flat dosing known in the art, it was known that these criteria had been met for several other antibodies. The claimed anti-CTLA4 antibody was not the first antibody to be found appropriate for flat dosing.

Those skilled in the art would have arrived to the claimed fix doses between 50mg for the 8D2H2L2 through routine optimization using population pharmacokinetics for 8D2H2L2 using NONMEM taught by Fasanmade et al and Mould et al.  The `251 patent teaches all the claim limitations all that remained to be achieved over the prior art was the determination that a specific dose, and its corresponding dosing schedule, would have been safe and effective for the treatment of human patients. The skilled in the art would arrive to the claimed flat doses claimed using NONMEM modelling tool. The skilled in the art would be motivated to do that because flat dosing that is the same for all patients regardless of weight was a known option for a dosing regimen that would be more convenient and would avoid potential dose calculation mistakes. It would have been obvious for a person of ordinary skill in the art to try a flat dose of anti-CTLA4 antibody, 8D2H2L2 as claimed with a reasonable expectation of success because the prior art teaches how to determine whether flat dosing is appropriate with several other monoclonal antibodies (See Fasanmade abstract, 1220, Table 4).

Both Fasanmade et al and Mould et al references indicate that flat dosing had previously been considered, and used, with antibody therapies and Fasanmade et al reference provides a framework for determining whether antibody clearance is affected by body weight. Thus, those of ordinary skill in the art would have had a reasonable expectation of success in using the claimed anti-CTLA4 antibody, 8D2H2L2 at a flat dose.

The preponderance of the evidence establishes that the selection of the dose and dosing schedule would have been a routine optimization of the therapy outlined in Fasamade et al which would have been achievable through the use of standard population pharmacokinetics using NONMEM analysis.

It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of 8D2H2L2 antibody because concentration is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955). see MPEP §§ 2144.05 part II.A. It would be conventional and within the skill of the art to identify and determine the optimum dose and timing of administration protocols to treat cancer. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955). see MPEP § 2144.05 part II A.

Determining the fixed dose formulation of a drug such as 8D2H2L2 is based on a pharmacokinetic and computer modeling analysis such as the one disclosed by Fasanmade et al. Both pharmacokinetic and computer modeling simulations are known in the art at the time the invention was made. Those skilled in the art would apply the know methods of determining fixed dose formulation of 8D2H2L2, and the result would have been expected.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combined the flat doses of 200 mg of pembrolizumab taught by the `738 study and Garon et al with the flat dose of 8D2H2L2 taught by `251 patent and determined using Fasamade et al and Mould et al in the compositions and kits taught by `428 publication in the treatment of cancer including melanoma or lung cancer.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Applicant’s arguments, filed 05/23/2022, have been fully considered, but have not been found convincing.

Applicant submits that the cited references fail to teach or suggest each and every element for th e present claims.  Applicant submits that the mere fact that prior art teachings  could have been combined or modified does not render the resultant combination obvious unless the results  would have been predictable to one ordinary skill in the art.  MPEP §2143.01.  Applicant submits that the cited references would not have provided a reasonable expectation of success in the instant case because at the time the claimed invention was made, it was uncertain and unpredictable whether the claimed composition of the anti-CTLA4 antibody and an anti-PD1 antibody at specified dosages would be effective and minimize adverse reactions with acceptable toxicity. 

This is not found persuasive because the court has also determined that the availability of specific instructions to achieve the claimed subject matter can form the basis for reasonable expectation of success. In Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1367-68 (Fed. Cir. 2007), a reasonable expectation of success was found where the prior art included several references with directions for narrowing the possible salts previously approved and the result could be verified by routine trial-and-error procedures. 

In contrast, where a method or product was the first of its kind, the case law has indicated there would not have been a reasonable expectation of success in achieving the result.  See Amgen, Inc. v. Chugai Pharm. Co., 927 F.2d 1200. 1207-08 (Fed. Cir. 1991) (holding that there was not a reasonable expectation of success in isolating a gene encoding a specific protein where none of the prior art references suggested that screening a human genomic library would be likely to succeed in pulling out the gene of interest and no one else had successfully used the technique for that purpose).


Moreover, and contrary to Applicant assertions, the anti-CTLA4 antibody and an anti-PD1 antibody at specified dosages was already made part of the prior art (see Larkin et al N Engl J Med 2015; 373:23-34). Larkin et al teach that treating metastatic melanoma with nivolumab (anti-CTLA4 antibody) plus ipilimumab (anti-PD1 antibody) resulted in significantly longer progression-free survival than ipilimumab alone. In patients with PD-L1–negative tumors, the combination of PD-1 and CTLA-4 blockade was more effective than either agent alone using the following regimen:   1 mg of nivolumab per kilogram every 3 weeks plus 3 mg of ipilimumab per kilogram every 3 weeks for 4 doses, followed by 3 mg of nivolumab per kilogram every 2 weeks for cycle 3 and beyond.. Both nivolumab and ipilimumab were administered by means of intravenous infusion (also see NCT01844505).

When other methods similar to a claimed method have been successful, the court has determined there would have been a reasonable expectation of success.  For example, in Velander v. Garner, 348 F.3d 1359, 1379 )Fed. Cir. 2003), a reasonable expectation of success was found for a method of producing a particular protein when several other proteins had been produced in a similar way.  

Both Fasamade et al and Mould et al references indicate that flat dosing had previously been considered, and used, with antibody therapies and Fasamade et al reference provides a framework for determining whether antibody clearance is affected by body weight.  Thus, those of ordinary skill in the art would have had a reasonable expectation of success in using the claimed 8D2H2L2 antibody at a flat dose.

Applicant submits that the `428 publication does not teach claimed anti-CTLA4 antibody, 8D2H2L2 having the claimed CDR SEQ ID NOs.  Applicant further submits that the  NCT02142738 does not specify a composition comprising the dosage of an anti-PD-1 antibody and a dosage of an anti-CTLA4 antibody. Applicant submits that the `251 patent does nto specify the compositing claimed or specify the dosage f the anti-CTLA4 antibody. 

However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc. , 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145. 

Applicants submit that Fasanmade pertains to Infliximab and refers to body weight- adjusted dosing to show it’s necessary to allow equivalent exposure among all patients to mitigate a possible weight-related influence of infliximab exposure. However, Fasanmade does not refer to any dosing requirements for an anti-PD-1 antibody or an anti-CTLA4 antibody.

This is not found persuasive because Mould, along with Fasanmade, demonstrates that not only were the criteria for flat dosing known in the art, it was known that these criteria had been met for several other antibodies. The claimed anti-CTLA4 antibody was not the first antibody to be found appropriate for flat dosing.

Those skilled in the art would have arrived to the claimed fix doses between 50mg for the 8D2H2L2 through routine optimization using population pharmacokinetics for 8D2H2L2 using NONMEM taught by Fasanmade et al and Mould et al.  The `251 patent teaches all the claim limitations all that remained to be achieved over the prior art was the determination that a specific dose, and its corresponding dosing schedule, would have been safe and effective for the treatment of human patients. The skilled in the art would arrive to the claimed flat doses claimed using NONMEM modelling tool. The skilled in the art would be motivated to do that because flat dosing that is the same for all patients regardless of weight was a known option for a dosing regimen that would be more convenient and would avoid potential dose calculation mistakes. It would have been obvious for a person of ordinary skill in the art to try a flat dose of anti-CTLA4 antibody, 8D2H2L2 as claimed with a reasonable expectation of success because the prior art teaches how to determine whether flat dosing is appropriate with several other monoclonal antibodies (See Fasanmade abstract, 1220, Table 4).

Both Fasanmade et al and Mould et al references indicate that flat dosing had previously been considered, and used, with antibody therapies and Fasanmade et al reference provides a framework for determining whether antibody clearance is affected by body weight. Thus, those of ordinary skill in the art would have had a reasonable expectation of success in using the claimed anti-CTLA4 antibody, 8D2H2L2 at a flat dose.

The preponderance of the evidence establishes that the selection of the dose and dosing schedule would have been a routine optimization of the therapy outlined in Fasamade et al which would have been achievable through the use of standard population pharmacokinetics using NONMEM analysis.

It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of 8D2H2L2 antibody because concentration is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955). see MPEP §§ 2144.05 part II.A. It would be conventional and within the skill of the art to identify and determine the optimum dose and timing of administration protocols to treat cancer. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955). see MPEP § 2144.05 part II A.

Determining the fixed dose formulation of a drug such as 8D2H2L2 is based on a pharmacokinetic and computer modeling analysis such as the one disclosed by Fasanmade et al. Both pharmacokinetic and computer modeling simulations are known in the art at the time the invention was made. Those skilled in the art would apply the know methods of determining fixed dose formulation of 8D2H2L2, and the result would have been expected.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combined the flat doses of 200 mg of pembrolizumab taught by the `738 study and Garon et al with the flat dose of 8D2H2L2 taught by `251 patent and determined using Fasamade et al and Mould et al in the compositions and kits taught by `428 publication in the treatment of cancer including melanoma or lung cancer.


Applicants acknowledge that Mould represents flat dosing, but Applicants submit that on page 23, Mould states that monoclonal antibodies have complex pharmacology; pharmacokinetics and pharmacodynamics depend on mAb structure and target antigen and acknowledges that selection of a starting dose for human studies can be difficult. Mould also states, “The pharmacokinetics and pharmacodynamics of mAbs and constructs are dependent on structure” (page 24). Figure 1 in Mould also shows pharmacokinetics of marketed antibodies and shows a variety of selected dose regimens. Additionally, Mould addresses drug interactions and states that drug-drug interactions studies ascertain if dose adjustments may be required during concomitant administration of an interacting agent and states that most drug-drug interaction studies are designed to assess potential interactions. Mould concludes on page 35 stating that the ‘pharmacokinetics and pharmacodynamics of therapeutic mAbs are often complex, being dependent on both the structure of the antibody and the specific antigen being targeted’.

This is not found convincing because Mould provided tools to overcome the issues raised by Applicant that population pharmacokinetic and pharmacodynamic model-based approaches are often implemented to evaluate mAb drug interactions (abstract). Mould teaches that model-based evaluations and simulations are useful tools to explore study designs and understand the behavior of mAbs in the target population (see page 37, last ¶).  Mould also teach that designs for studies investigating pharmacodynamic interactions (or potentiation) of drug effects are dependent on the indication, route of administration and timing of administration of these agents. Modeling and simulation can provide insights into regimens that take advantage of mechanistic properties of both agents. Although the development of mechanistic models describing pharmacodynamic interactions between mAbs and small molecules is still nascent, this area of research is growing and has provided some elegant dose regimens (Page 35, right col., 2nd ¶). It appear that Applicant’s  specification does not go beyond the teachings of the prior art to determine the 8D2H2L2 antibody dosing regimen.  


8.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.  Claims 61-65 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-53 of copending Application No. 16966988 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because The `988 application claims a antibodies, kits and  treatment regimen comprising a combination of anti-PD-1 antibody (about 400 mg every 6 weeks (higher dose, longer interval frequency)) and anti-CTLA4 antibody, 8D2H2L2 variant 1 (about 25 mg, 50 mg, 75 mg or 100 mg every six weeks) which render the instant claims obvious over the `988 claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.  Claims 61-65 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-93 of copending Application No. 16609671 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because The `988 application claims a formulation comprising about 1 mg/ml to about 100 mg/ml of anti-CTLA4 antibody, 8D2H2L2 variant 1 (referenced SEQ ID NOs: 88 and 48)   AND anti-PD-1 antibody, pembrolizumab  in a ratio of the anti-PD1 antibody to the CTLA4 antibody is 1:2, 1:1, 2:1, 10:1, 1:10, 8:3 or 8:1. The claims of the `671 application render the instant claims obvious.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Applicant’s arguments, filed 05/23/2022, have been fully considered, but have not been found convincing.

Applicant requests to hold the rejections in abeyance until allowable claims are indicfied in the present application.

The rejections are maintained until Applicant addresses the rejections.

  
11.  No claim is allowed.

12.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 7, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644